389 F.2d 389
JULES HAIRSTYLISTS OF MARYLAND, INC., a Maryland Corporation, and Jules Hairstylists, Inc., a District of Columbia Corporation, and Jules Hairstylists of Virginia, Inc., a Virginia Corporation, Appellants,v.UNITED STATES of America and Irving Machiz, appellees.
No. 11569.
United States Court of Appeals Fourth Circuit.
Argued January 8, 1968.
Decided January 12, 1968.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Edward S. Northrop, Judge.
Harry S. Shapiro, Baltimore, Md., for appellants.
Karl Schmeidler, Attorney, Department of Justice (Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Crombie J. D. Garrett, Attorneys, Department of Justice, and Stephen H. Sachs, U. S. Atty., on brief), for appellees.
Before BOREMAN and WINTER, Circuit Judges, and MERHIGE, District Judge.
PER CURIAM:


1
We affirm on the memorandum opinion of the district court.1


2
Affirmed.



Notes:


1
 Jules Hairstylists of Maryland v. United States, 268 F.Supp. 511 (D.C.Md.1967)